DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: page 10, line 9 lists the support arms as reference numeral 30. Elsewhere in the specification the support arms are listed as reference numeral 20, and numeral 30 refers to an insulation component.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes an implied phrase and exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fisher (US Patent Application Publication US 2015/0053371 A1).
Regarding claim 1, Fisher discloses (Figure 1-10) an air-conditioning unit (air conditioning system 50 including condenser system 20), the air-conditioning unit (1) being configured for installation on a roof (condenser system 20 is disposed on the roof 14 of the vehicle 10), the air-conditioning unit including a plurality of functional components (functional components are an extremely broad limitation and could literally be any component that achieves some sort of function, as the functions have not been specifically claimed this limitation  does not appear to invoke  35 U.S.C. 112(f) to include the limitations from the specification, however the functional components have been interpreted similarly as encompassing the condenser 30, the evaporator 55, the compressor 53  and the  expansion valve 54 or fan controller 56), the functional components (condenser 30, the evaporator 55, the compressor 53  and the  expansion valve 54 or fan controller 56) being arranged in a housing (the condenser system housing at 22 and within the vehicle in general as the air conditioning system 50 is within the vehicle and  per paragraph 0042 and specifically the cavity 42 of the housing 22may be used to provide space for equipment used in conjunction with the condenser 

    PNG
    media_image1.png
    551
    712
    media_image1.png
    Greyscale

Annotated Figure 6 of Fisher 

Regarding claim 2, Fisher disclose the claim limitations of claim 1 above and Fisher further discloses the two support arms (41) are contacted with each other on the face sides by means of a terminating element (mounts 41 can be attached to edge covering material 39 per paragraph 0037), wherein at least one support arm (41) of the at least two support arms is of a multi- part configuration and includes three subcomponents (at the face sides and the connecting portion seen in annotated figure 6), wherein a first subcomponent forms a face side of the support arm (one of the two face sides seen in annotated figure 6), which supports the at least one functional component (30), wherein a second subcomponent forms another face side of the support arm (the other of the two face sides seen in annotated figure 6), which supports 
Regarding claim 3, Fisher disclose the claim limitations of claim 2 above and Fisher further discloses the subcomponents of the three subcomponents (at the face sides and the connecting portion seen in annotated figure 6) consist of different materials (as the nature of the difference is not further defined in the claims or the specification the difference could be any difference in the material such as differently shaped materials or differently porous materials such as the different holes seen in the different  of the coil mounts 41 as seen clearly in figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US Patent Application Publication US 2015/0053371 A1) in view of Peo (US Patent 2,182,569).
Regarding claim 4, Fisher disclose the claim limitations of claim 1 above and Fisher further discloses the at least one functional component (30) that is supported by the two support arms (41) is a condenser (condenser coil 30), wherein the functional components of the plurality of functional components in relation to which the at least one functional component is arranged higher comprise a compressor 53), an expansion device (expansion valve 54) and an evaporator (evaporator 55),  wherein the air-conditioning unit includes an encompassing component (in condenser housing 22), wherein the encompassing component (22) forms at least the outer sides of the air- conditioning unit that differ from the attachment side of the air-conditioning unit (sidewalls 25 from a different side than the portion that directly attaches to the  tor the roof 14 as seen in figure 2), and wherein a condenser fan (34) is arranged in the encompassing component (22) above the at least one functional component (30) that is supported by the two support arms (41 as seen in figure 5 and 7-9).
However Fisher is silent as to any insulation component, wherein the insulation component encompasses some functional components of the plurality of functional components in a thermally insulating manner, relative to which the at least one functional component is arranged higher. 
Peo teaches, an roof mounted air conditioner with at least one functional component in the form of a condenser (20) where the air conditioning unit  includes an insulation component (molded insulation 23) wherein the insulation component (23) encompasses some functional components of the plurality of functional components in a thermally insulating manner (the evaporator 37 and expansion valve 52 are enclosed within the insulation 23 as seen in figure 2 and 3), relative to which the at least one functional component is arranged higher (the condenser is arranged with at least a portion of the condenser 20 higher than the expansion valve 52 and the evaporator 37 as seen in figure 2 and 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the condenser unit of Fisher to include the 
Regarding claim 5, Fisher as modified discloses the claim limitations of claim 4 above and Fisher further discloses the encompassing component (22) is a thermoformed housing made from a plastic material (per Fisher the housing 22 can be any type of material per paragraph 0022) and Peo explicitly discloses that the casing may be plastic per (page 2, Column 1, line 11-17).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US Patent Application Publication US 2015/0053371 A1) in view of Mastroianni et al.  (US Patent Application Publication US 2015/0292790 A1).
Regarding claim 6, Fisher disclose the claim limitations of claim 1 above and Fisher does not further discloses at least one support arm consists at least partly of an extruded part. Given Fisher is silent as to the material of manufacture of the coil mounts 41.
Mastroianni teaches that a material of manufacture of a coil support (350) is of an extruded metal (per paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic material of the coil mount of Fisher to be an extruded metal as taught by Mastroianni. Doing so would provide a known material of manufacture for a coil mount/support of a heat exchanger coil as recognized by Mastroianni (paragraph 0074).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rummel (US 4592207 A), Grupa (US 4622831 A), Matsuda et al. (US 4905478 A), King (US 5005372 A), Swartz (US 20100147000 A1) and Stewart et al. (US 20180015809 A1) all disclose rooftop air conditioning units for vehicles with condensers higher than other functional components some with shaped support brackets for the condenser coils .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIC S RUPPERT/Primary Examiner, Art Unit 3763